Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  October 28, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                    Chief Justice

                                                                                                          Michael F. Cavanagh
                                                                                                          Stephen J. Markman
  147132                                                                                                      Mary Beth Kelly
                                                                                                               Brian K. Zahra
                                                                                                       Bridget M. McCormack
                                                                                                             David F. Viviano,
  LEONARD GUST and SHARON GUST,                                                                                          Justices
           Plaintiffs-Appellees,
  v                                                                    SC: 147132
                                                                       COA: 311844
                                                                       Lenawee CC: 10-003769-CZ
  LENAWEE COUNTY ROAD COMMISSION,
                   Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 9, 2013 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                              I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              October 28, 2013
           s1021
                                                                                  Clerk